IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK
 __________________________________________

 UNITED STATES OF AMERICA,                                       Civil No.: 5:19-cv-01130


                           Plaintiff

 -v-

 Laurie M. Carter
 18414 County Road 69
 Adams, NY 13605

 Midland Funding LLC d/b/a in New York as
 Midland Funding of Delaware LLC
 8875 Aero Drive
 Ste 200
 San Diego, CA 92123

 Unifund CCR LLC
 10625 Techwoods Circle
 Cincinnati, OH 45242

 Niagara Mohawk Power Corporation
 300 Erie Boulevard West
 Syracuse, NY 13202
 __________________________________________




                                JUDGMENT OF FORECLOSURE AND SALE


       On the original Summons and Complaint and Notice of Pendency of this action, all filed in

the office of the Clerk of this Court, and upon due proof of service upon each of the Defendants

in this action, and upon the Affirmation of Cynthia Malone, by all of which it appears to the

satisfaction of this Court that the Plaintiff is in all respects entitled to a default judgment pursuant
to Rule 55 of the Federal Rules of Civil Procedure and Section 1321 of the New York Real

Property Actions and Proceedings Law, now upon the motion of the United States, it is



ORDERED, ADJUDGED AND DECREED, as follows:



       That the mortgaged premises described in the Complaint, as hereinafter set forth, being

more commonly known as 18414 County Route 69, Adams, NY 13605, located in Jefferson

County, New York, a parcel of land improved with a single-family home, to be sold in and as

one parcel, as a sale in one parcel will be most beneficial to the interests of the parties;



           That the sale be conducted at public auction at the Supreme Courthouse for the County

of Jefferson, 317 Washington St, Watertown, NY 13601 or at another such suitable location, by

and under the direction of David McNulty, United States Marshal for the Northern District of

New York, who is hereby directed to make the sale of said premises.

       The United States Marshal shall give public notice of the time and place of sale as

follows:

       That the United States Marshal cause to be sent by mail, a copy of the Notice of Sale by

depositing the same in a prepaid wrapper addressed to:

Laurie M. Carter
18414 County Road 69
Adams, NY 13605

Midland Funding LLC d/b/a in New York as
Midland Funding of Delaware LLC
8875 Aero Drive
Ste 200
San Diego, CA 92123
Unifund CCR LLC
10625 Techwoods Circle
Cincinnati, OH 45242

Niagara Mohawk Power Corporation
300 Erie Boulevard West
Syracuse, NY 13202


   That the United States Marshal shall post copies of the Notice of Sale in three (3) conspicuous

public places in Jefferson County, New York where the premises are located;

   That the United States Marshal cause the Notice to be published once weekly for four

consecutive weeks in the Watertown Daily Times and the Thousand Island Sun, newspapers of

general circulation published in Jefferson County, where the mortgaged premises are located.

The Notice need not contain the full legal description of the property as set forth in Schedule A,

but may refer to the property as 18414 County Route 69 located in Jefferson County, New York.

   The Plaintiff or any other party to this action may become a purchaser on such sale.

   The United States Marshal shall execute to the purchaser on such sale a deed of the premises

sold and upon receiving the proceeds of sale, forthwith pay the following items:

    FIRST, United States Marshal’s fees and commissions on the said sale not exceeding,

however, the sum of $300.00;

    SECOND, advertising expenses as shown on bills to be specified in his Report of Sale;

    THIRD, the sum of $1,505.00, hereby adjudged to constitute Plaintiff’s costs in this action,

with interest thereon from the date hereof, and also the sum of $173,101.59, with interest thereon

from Nov. 26, 2019, the amount owing to the Plaintiff and secured by the mortgage which is the

subject of this action, or so much thereof as the purchase money of the mortgaged premises will

pay of the same.
        THAT in case the Plaintiff is the purchaser of the mortgaged premises at the sale, or in the

event the rights of the purchaser at the sale and the terms of the sale under this judgment shall be

assigned to an acquired by the Plaintiff and a valid assignment thereof filed with the United

States Marshal, the United States Marshall shall not require the Plaintiff to pay in cash, the entire

amount bid at said sale, but shall execute and deliver to Plaintiff a deed of the premises sold

upon payment to the United States Marshal of the amounts specified above in items marked

“FIRST” and “SECOND”; that the balance of the amount bid, after deducting therefrom the

amounts paid by the Plaintiff, shall be allowed to the plaintiff as specified above in item marked

“THIRD”; that if, after so applying the balance of the amount bid there shall be a surplus over

and above the said amounts due to the Plaintiff, the Plaintiff shall pay to the United States

Marshal, upon delivery to it of said United States Marshal’s deed, the amount of said surplus;

and that the United States Marshal then shall make the payments as herein directed.

          That the United States Marshal take the receipt of the Plaintiff or its attorney, for the

amounts paid as hereinabove directed in item marked “THIRD” and file it with his Report of

Sale;

          That the surplus moneys, if any, be then deposited in the Registry of this Court, to be

withdrawn only on the order of this Court;

          That the United States Marshal make his report of such sale and file it with the Clerk of

this Court with all convenient speed; that if the proceeds of the sale be insufficient to pay the

amounts herein directed to be paid to Plaintiff, with the expenses of the sale, interest, costs, and

allowances, as aforesaid, the United States Marshal specify the amount of such deficiency in the

U.S. Marshal’s Report of Sale.
       The purchaser on such sale shall be let into possession of the premises sold upon

production of the United States Marshal’s deed to such premises; and that it is still further

       ORDERED, ADJUDGED AND DECREED that each and every one of the defendants in

this action, and all persons claiming under them or any or either of them after the filing of the

Notice of Pendency of this action, be and they are forever barred and foreclosed of all right, title,

interest, claim, lien and equity of redemption in and to the mortgaged premises and each and

every part and parcel thereof.

       The description of the said premises is attached hereto as Schedule A, as previously

stated herein

IT IS SO ORDERED

DATED: March 3, 2020                                      _ DISTRICT COURT
Federal Rules of Appellate Procedure
Rule 4. Appeal as of Right

(a) Appeal in a Civil Case.

1. (1) Time for Filing a Notice of Appeal.                                   of appeal—in compliance with Rule 3(c)—within the time prescribed
(A) In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and    by this Rule measured from the entry of the order disposing of the last
4(c), the notice of appeal required by Rule 3 must be filed with the         such remaining motion.
district clerk within 30 days after entry of the judgment or order           (5) Motion for Extension of Time.
appealed from.
                                                                             (A) The district court may extend the time to file a notice of appeal
(B) The notice of appeal may be filed by any party within 60 days after      if:
entry of the judgment or order appealed from if one of the parties is:
                                                                             (i) a party so moves no later than 30 days after the time prescribed by
(i) the United States;                                                       this Rule 4(a) expires; and
(ii) a United States agency;
(iii) a United States officer or employee sued in an official capacity; or   (ii) regardless of whether its motion is filed before or during the 30
(iv) a current or former United States officer or employee sued in an        days after the time prescribed by this Rule 4(a) expires, that party
individual capacity for an act or omission occurring in connection with      shows excusable neglect or good cause.
duties performed on the United States' behalf — including all instances      (B) A motion filed before the expiration of the time prescribed in
in which the United States represents that person when the judgment          Rule 4(a)(1) or (3) may be ex parte unless the court requires
or order is entered or files the appeal for that person.                     otherwise. If the motion is filed after the expiration of the prescribed
(C) An appeal from an order granting or denying an application for a         time, notice must be given to the other parties in accordance with
writ of error coram nobis is an appeal in a civil case for purposes of       local rules.
Rule 4(a).                                                                   (C) No extension under this Rule 4(a)(5) may exceed 30 days after
(2) Filing Before Entry of Judgment. A notice of appeal filed after the      the prescribed time or 14 days after the date when the order granting
court announces a decision or order—but before the entry of the              the motion is entered, whichever is later.
judgment or order—is treated as filed on the date of and after the entry.    (6) Reopening the Time to File an Appeal. The district court may
(3) Multiple Appeals. If one party timely files a notice of appeal, any      reopen the time to file an appeal for a period of 14 days after the date
other party may file a notice of appeal within 14 days after the date        when its order to reopen is entered, but only if all the following
when the first notice was filed, or within the time otherwise prescribed     conditions are satisfied:
by this Rule 4(a), whichever period ends later.                              (A) the court finds that the moving party did not receive notice under
(4) Effect of a Motion on a Notice of Appeal.                                Federal Rule of Civil Procedure 77 (d) of the entry of the judgment
                                                                             or order sought to be appealed within 21 days after entry;
(A) If a party timely files in the district court any of the following
motions under the Federal Rules of Civil Procedure, the time to file an      (B) the motion is filed within 180 days after the judgment or order is
appeal runs for all parties from the entry of the order disposing of the     entered or within 14 days after the moving party receives notice under
last such remaining motion:                                                  Federal Rule of Civil Procedure 77 (d) of the entry, whichever is
                                                                             earlier; and
(i) for judgment under Rule 50(b);
                                                                             (C) the court finds that no party would be prejudiced.
(ii) to amend or make additional factual findings under Rule 52(b),
whether or not granting the motion would alter the judgment;                 (7) Entry Defined.
(iii) for attorney's fees under Rule 54 if the district court extends the    (A) A judgment or order is entered for purposes of this Rule 4(a):
time to appeal under Rule 58;                                                (i) if Federal Rule of Civil Procedure 58 (a) does not require a
(iv) to alter or amend the judgment under Rule 59;                           separate document, when the judgment or order is entered in the civil
                                                                             docket under Federal Rule of Civil Procedure 79 (a); or
(v) for a new trial under Rule 59; or
                                                                             (ii) if Federal Rule of Civil Procedure 58 (a) requires a separate
(vi) for relief under Rule 60 if the motion is filed no later than 28 days   document, when the judgment or order is entered in the civil docket
after the judgment is entered.                                               under Federal Rule of Civil Procedure 79(a) and when the earlier of
(B)(i) If a party files a notice of appeal after the court announces or      these events occurs:
enters a judgment—but before it disposes of any motion listed in Rule        • the judgment or order is set forth on a separate document, or
4(a)(4)(A)—the notice becomes effective to appeal a judgment or
order, in whole or in part, when the order disposing of the last such        • 150 days have run from entry of the judgment or order in the civil
remaining motion is entered.                                                 docket under Federal Rule of Civil Procedure 79 (a).
(ii) A party intending to challenge an order disposing of any motion         (B) A failure to set forth a judgment or order on a separate document
listed in Rule 4(a)(4)(A), or a judgment's alteration or amendment           when required by Federal Rule of Civil Procedure 58 (a) does not
upon such a motion, must file a notice of appeal, or an amended notice       affect the validity of an appeal from that judgment or order.
